      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 1 of 15



 1   Kevin T. Snider, State Bar No. 170988
 2
     Counsel of record
     Michael J. Peffer, State Bar. No. 192265
 3   Matthew B. McReynolds, State Bar No. 234797
 4   PACIFIC JUSTICE INSTITUTE
     9851 Horn Road, Suite 115
 5   Sacramento, CA 95827
 6   Tel.: (916) 857-6900
     Email: ksnider@pji.org
 7           mpeffer@pji.org
 8           mmcreynolds@pji.org
 9   Attorneys for Plaintiffs
10
                       IN THE UNITED STATES DISTRICT COURT
11                   FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                              )               Case No.:
13    MOUNTAIN CHRISTIAN                      )
      FELLOWSHIP, REFUGE CHURCH, )
14
                                              )               VERIFIED COMPLAINT FOR TRO,
15          Plaintiffs,                       )               PRELIMINARY AND PERMANENT
16                                            )               INJUNCTIONS AND
     v.                                       )
17                                                            DECLARATORY RELIEF [42 U.S.C.
                                              )               1983]
18
     GAVIN NEWSOM, in his official            )
     capacity as Governor of California;      )
19   SONIA ANGELL, in her official                              [Demand for Jury Trial]
                                              )
20   capacity as California Public Health     )
     Officer; XAVIER BECERRA, in his          )
21   official capacity as Attorney General of )
22   California and DOES 1-50,                )
23
                                              )
           Defendants.                        )
24
25
26
27
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -1-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 2 of 15



 1                                           INTRODUCTION
 2          1.      The Governor and the California Public Health Officer have
 3   criminalized core liberties under the First Amendment for religious assemblies but
 4   have allowed educational assemblies. This Complaint is brought to temporarily
 5   restrain and enjoin the disparate treatment of churches by the Defendants.
 6
 7                                   JURISDICTION AND VENUE
 8          2.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331
 9   and 1343(3)-(4) which confer original jurisdiction on federal district courts in suits
10   to reduce the deprivation of rights, privileges, and immunities secured by the
11   United States Constitution and federal law.
12          3.      The Court has jurisdiction over the request for declaratory relief
13   pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil
14   Procedure, and includes a request for a speedy decision and an advance on this
15   Court’s calendar under FRCP 57.
16          4.      Venue is proper under 28 U.S.C. § 1391(b) because the acts giving rise
17   to the claims alleged herein has occurred, and continues to occur, in the Eastern
18   District of California.
19                                                PARTIES
20                                                 Plaintiffs
21          5.      Plaintiff, MOUNTAIN CHRISTIAN FELLOWSHIP, is a religious
22   California corporation established pursuant to section 501(c)(3) of the Internal
23   Revenue Code. It is a church located in the mountains of Calaveras County, in the
24   community of Murphy. The church is not affiliated with a denomination. It holds
25   to the essential teachings of the Christian faith. Mountain Christian Fellowship has
26   the threefold mission of (1) connecting with God, (2) connecting with people, and
27   (3) connecting others with God. The church’s website reads in part, “We practice
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -2-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 3 of 15



 1   community by building committed, supportive, life-long, Christ-centered
 2   relationships with each other.” To this end, MOUNTAIN CHRISTIAN
 3   FELLOWSHIP meets each Sunday for worship services at its church building and
 4   has various meetings throughout the week for prayer, study of the Bible, and
 5   fellowship. Its Sunday morning worship service has an average attendance of 125;
 6   on the same morning, but earlier, there is a morning Bible study; the Jr. and Sr.
 7   High youth group meets on Monday evenings with 20 young people; a men’s Bible
 8   study and prayer group meetings on Tuesday mornings with about 13 men; a group
 9   called Griefshare meets at the same time with 8 people; mothers of preschoolers
10   meet on the first and third Tuesdays, after the men’s group and Griefshare, with 60
11   attending; on Wednesday mornings there is a ladies’ Bible study with 12 women;
12   on Thursdays homeschool classes are conducted from 9:00 a.m. to 3:00 p.m.; on
13   Friday evening there is another men’s Bible study and prayer with 18 participants;
14   and on Saturday morning there is also a ladies Bible study, again with 12 women.
15          6.      Plaintiff, REFUGE CHURCH, is a religious California corporation
16   established pursuant to section 501(c)(3) of the Internal Revenue Code. It is a
17   church located in the rural county of Calaveras at Angels Camp. The church is an
18   evangelical church whose mission is to “love; restore; teach; serve our
19   community.” To that end, REFUGE CHURCH meets each Sunday for worship
20   with an average attendance of 75 adults and 25 children. In addition, it has other
21   activities throughout the week which include a Wednesday Bible study with 15-20
22   in attendance; youth group with 15-20 in attendance; prayer meeting with 5-10
23   attending; men’s study with 5-9 in attendance; and women’s study with 5-9
24   attending.
25                                               Defendants
26          7.      Defendant, GAVIN NEWSOM, is now, and at all times mentioned
27   herein, the Governor of California and holds the supreme executive power per
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -3-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 4 of 15



 1   Article V, §1 of the California Constitution. The Governor, by and through his
 2   agents, has enforced and continues to enforce the executive orders subject to
 3   constitutional challenge herein. The acts of the Governor and his agents as
 4   described herein were and are done under color of state law. Governor NEWSOM
 5   is sued in his official capacity.
 6          8.      Defendant, SONIA ANGELL, is now, and at all times the State’s
 7   Public Health Officer. By and through her agents, she has enforced and continues
 8   to enforce the orders subject to constitutional challenge herein. Under the authority
 9   of the Governor’s Order, as the State Public Health Officer she created California’s
10   “Essential Critical Infrastructure Workers,” discussed below. Officer ANGELL is
11   sued in her official capacity.
12          9.      Defendant XAVIER BECERRA is the Attorney General of California
13   and is the chief law enforcement officer with supervision over all sheriffs in the
14   State. Cal. Const. Art. V, §13. He is the top executive who enforces the criminal
15   statutes cited in the Governor’s executive orders which are the subject of this
16   lawsuit. Attorney General BECERRA is sued in his official capacity.
17          10.     Plaintiffs are ignorant of the true names and capacities, whether
18   governmental, individual, corporate, associate, or otherwise, of DOES 1 through
19   50, inclusive. Plaintiffs are informed and believe and thereon allege that each of
20   the fictitiously named Defendants is in some way responsible for or participated in,
21   or contributed to, the matters and things complained of herein, and are legally
22   responsible in some manner therefor. Plaintiffs will seek leave to amend this
23   Complaint when the true names, capacities, participation, and responsibilities have
24   been ascertained.
25                                                  FACTS
26          11.     Plaintiffs are informed and believe and thereon allege that an outbreak
27   of the novel coronavirus (COVID-19) occurred on or about November of 2019, in
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -4-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 5 of 15



 1   the City of Wuhan, People’s Republic of China.
 2          12.     Plaintiffs are informed and believe and thereon allege that on January
 3   21, 2020, the first case of COVID-19 was reported in the United States.
 4          13.     On January 31, 2020, President Donald J. Trump banned incoming
 5   flights from China.
 6          14.     Individuals began to die in the State of Washington with the Center for
 7   Disease Control (“CDC”) reporting the first death on February 29, 2020.
 8          15.     On March 4, 2020, Governor NEWSOM declared a state of emergency.
 9          16.     Plaintiffs are informed and believe and thereon allege that, on March
10   11, 2020, the World Health Organization declared the virus to constitute a global
11   pandemic. That same day, President Trump banned flights from Europe. Despite
12   these efforts, COVID-19 took hold in the United States.
13          17.     Plaintiffs are informed and believe and thereon allege that, because at
14   the time the lethality of COVID-19 was unknown, on March 16 the President and
15   CDC advised that persons stay in their homes for 15 days.
16          18.     On March 19, 2020, Governor NEWSOM issued Executive Order N-
17   33-20 directing all residents to stay at home, save for those engaged in work
18   necessary for critical infrastructure. This resulted in the prohibition on all
19   assemblies. Churches were required to broadcast religious services over the
20   internet. See, the Public Health Officer’s April 28, 2020, list for which describes
21   critical infrastructure which provides, “Clergy for essential support and faith-based
22   services that are provided through streaming or other technologies that support
23   physical distancing and state public health guidelines.” Essential Workforce, p. 16
24   at ¶ 16, accessed at:
25   https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf . Later, in
26   filings with the Central District of the Federal District Court in California, the
27   Attorney General represented to the Court that this provision allows churches to
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -5-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 6 of 15



 1   conduct drive-in services. Gish v. Newsom, 5:20-cv-00755, doc. p. 13-14. Those
 2   persons meeting in assemblies are subject to criminal sanctions, including up to six
 3   months incarceration and a fine of $1,000 pursuant to Cal. Gov. Code § 8665. This
 4   order was in every county, without exception. County sheriffs and police
 5   departments are charged with enforcement of the executive orders.
 6          19.     Plaintiffs are informed and believe and thereon allege that the Attorney
 7   General has issued guidance for the enforcement of the Governor’s orders related to
 8   COVID-19 to police departments across California and all county sheriffs.
 9          20.     In accordance with the Governor’s order, MOUNTAIN CHRISTIAN
10   FELLOWSHIP and REFUGE CHURCH complied with the executive orders and
11   did not hold in-person services.
12          21.     As of the date of the filing of this Complaint, the estimated number of
13   persons in California who have contracted the disease is 84,057. See
14   www.COVID19.ca.gov. The total deaths from the disease in California are 3,436.
15   Id. As of July 1, 2019, the population of California is 39,512,223. The percentage
16   of persons in California that have contracted the disease is 0.2%.
17          22.     Calaveras County has a population of 45,578 per the most recent
18   revised census. Health officials in Calaveras County have attested that, as of May
19   12, 2020, there have been thirteen (13) known cases of COVID-19. There have
20   been no COVID-19 fatalities in the County, and all infected persons have
21   recovered. There are currently no known cases. A true and correct copy of the
22   Calaveras County CDPH COVID-19 Attestation Form accompanies this Complaint
23   as though set forth in full and is marked as Exhibit 1.
24          23.     On April 28, 2020, the California Public Health Officer created an
25   essential workforce list. Houses of worship did not appear on the list. See the link
26   at ¶ 18.
27          24.     On May 4, 2020, Governor NEWSOM issued Executive Order N-60-20
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -6-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 7 of 15



 1   (Reopening Plan). Exhibit 2. The California Public Health Officer produced
 2   supporting documents pursuant to the Reopening Plan which includes County
 3   Variance Attestations (see Calaveras County’s Attestation) and a Resilience
 4   Roadmap. These documents can be viewed at https://covid19ca.gov/roadmap/ and
 5   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Local-Variance-
 6   Attestations.aspx.
 7          25.     The Reopening Plan has four stages. Schools can be opened during
 8   Stage 2. Churches cannot be opened during Stage 2, but must wait until Stage 3 to
 9   open. See Update On California’s Pandemic Roadmap, Exhibit 3. Also accessed
10   at: https://www.gov.ca.gov/wp-content/uploads/2020/04/Update-on-California-
11   Pandemic-Roadmap.pdf
12          26.     Calaveras County Health officials submitted the Attestation Form for
13   the required variance application. (Exh. 1). County officials provided the
14   maximum level of opening for Stage 2 as allowed by law. The Attestation Form
15   reads, in pertinent part, as follows: “Upon submittal of this attestation, Calaveras
16   County intends to move through Stage 2 in entirety.” Emphasis added.
17          27.     The differentiation between opening a schoolhouse in Stage 2 and
18   opening a church at Stage 3 is not a neutral law of general applicability. Although
19   keeping the public safe during a pandemic constitutes a compelling state interest,
20   there is no rational basis, much less a compelling state interest, to differentiate
21   between persons meeting at a schoolhouse and persons meeting at a church.
22   Differentiating between school and church gatherings is not narrowly tailored, nor
23   does such use the least restrictive means. Instead of treating the sheep and the goats
24   differently, the Defendants could put in place identical health and safety rules for the
25   two types of institutions, e.g., social distancing, masks, hand sanitizers, etc.
26   Whatever modifications or other conditions placed on schools, can be applied to
27   churches in the same manner.
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -7-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 8 of 15



 1                                 FIRST CAUSE OF ACTION:
 2                                     Free Exercise of Religion
                                  All Plaintiffs Against All Defendants
 3                                         (42 U.S.C. § 1983)
 4
            28.     Plaintiffs hereby incorporate the foregoing paragraphs as though fully
 5
     set forth herein.
 6
            29.     Based on biblical mandates and traditions reaching back two millennia
 7
     in the Christian faith, the congregations of MOUNTAIN CHRISTIAN
 8
     FELLOWSHIP and REFUGE CHURCH meet regularly – in person – on Sundays to
 9
     hold worship services. Personally gathering together constitutes the local
10
     expression of the body of Christ and thus is required by their faith. Not being able
11
     to exercise their religion through the in-person gatherings described herein
12
     substantially burdens the practice of the faith of MOUNTAIN CHRISTIAN
13
     FELLOWSHIP and REFUGE CHURCH.
14
            30.     In addition, other meetings are held during the week such as youth,
15
     men’s, and women’s meetings. Such meetings are clearly religious gatherings in
16
     that they often include elements such as prayer, reading from Scriptures, singing,
17
     teaching, and fellowship.
18
            31.     The right to hold worship services is a religious exercise protected by
19
     the First Amendment to the United States Constitution.
20
            32.     The actions of the Defendants, and each of them, have prohibited, and
21
     continue to prohibit, these in-person gatherings, thus severely interfering with the
22
     free exercise of their religion, thereby causing irreparable injury.
23
            33.     Plaintiffs have no adequate remedy at law.
24
25
                                  SECOND CAUSE OF ACTION:
26                                 Freedom of Peaceful Assembly
                                 All Plaintiffs Against All Defendants
27
                                          (42 U.S.C. § 1983)
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -8-
      Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 9 of 15



 1          34.     Plaintiffs hereby incorporate the foregoing paragraphs as though fully
 2   set forth herein.
 3          35.     The right to peacefully assemble to hold worship services is protected
 4   by the First Amendment.
 5          36.     The actions of the Defendants, and each of them, have prohibited, and
 6   continue to prohibit, these in-person gathering, thus severely interfering with the
 7   right to assembly, thereby causing irreparable injury.
 8          37.     Plaintiffs have no adequate remedy at law.
 9
10                                   THIRD CAUSE OF ACTION:
11                                       Freedom of Speech
                                         (42 U.S.C. § 1983)
12
            38.     Plaintiffs hereby incorporate the foregoing paragraphs as though fully
13
     set forth herein.
14
            39.     Freedom of speech is protected by the First Amendment.
15
            40.     Schools and churches are essentially expression-based institutions. The
16
     Reopening Plan allows persons and institutions to gather for the purpose of
17
     educational expression during Stage 2. In contrast, the Reopening Plan prohibits
18
     persons and institutions from gathering for the purpose of religious expression
19
     during Stage 2. Such persons and institutions must wait until Stage 3.
20
            41.     But for the type of expression involved, all other material factors are
21
     identical. Both are gatherings with someone making a presentation – one a teacher
22
     and one a preacher. Schools typically have a music program of some kind, whether
23
     it be choir, orchestra, or guitar class. Churches customarily have music, whether
24
     choir, a modern ensemble, or congregational signing.
25
            42.     By the preferential treatment given to educational discourse in a
26
     schoolhouse over religious discourse in a church building, the Reopening Plan
27
     presents a content and/or viewpoint-based restriction on speech.
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -9-
     Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 10 of 15



 1          43.     The actions of the Defendants, and each of them, have deprived, and
 2   continue to deprive, the churches of their freedom of speech, thereby causing
 3   irreparable injury.
 4          44.     Plaintiffs have no adequate remedy at law.
 5                                 FOURTH CAUSE OF ACTION:
 6                                       Equal Protection
                                        (42 U.S.C. § 1983)
 7
            45.     Plaintiffs hereby incorporate the foregoing paragraphs as though fully
 8
     set forth herein.
 9
            46.     Under the Reopening Plan, gatherings for the purpose of education are
10
     allowed to open during Stage 2. Yet gatherings for the purpose of religious worship
11
     are not.
12
            47.     Even though religious assemblies could meet under identical conditions
13
     as schools, the Defendants allow the latter but prohibit – under pains of
14
     incarceration – the former. Educational gatherings and religious gatherings are
15
     similarly situated comparators. Save for mission and the content of
16
     communications, the physical attributes of assemblies for schools and churches are
17
     the same.
18
            48.     MOUNTAIN CHRISTIAN FELLOWSHIP and REFUGE CHURCH
19
     are not seeking preferential treatment. They seek equal treatment.
20
            49.     The actions of the Defendants, and each of them, have deprived, and
21
     continue to deprive, the churches of the equal protection of the laws, thereby
22
     causing irreparable injury.
23
            50.     Plaintiffs have no adequate remedy at law.
24
                                         PRAYER FOR RELIEF
25
        WHEREFORE, the Plaintiffs respectfully pray that the Court grant:
26
            1.      An order temporarily restraining Defendants, and their agents, from
27
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -10-
     Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 11 of 15



 1   enforcing restrictions on the opening of churches and similar houses of worship
 2   during Stage 2 of the Reopening Plan;
 3         2.       An order declaring that the portion of the Reopening Plan which
 4   requires churches and similar houses of worship to wait until Stage 3 but allows
 5   schools to open during Stage 2 is unconstitutional, both on its face and as applied,
 6   under the free exercise of religion clause of the First Amendment;
 7          3.      An order declaring that the portion of the Reopening Plan which
 8   requires churches and similar houses of worship to wait until Stage 3 but allows
 9   schools to open during Stage 2 is unconstitutional, both on its face and as applied,
10   under the right to peaceful assembly of the First Amendment;
11          4.      An order declaring that the portion of the Reopening Plan which
12   requires churches and similar houses of worship to wait until Stage 3 but allows
13   schools to open during Stage 2 is unconstitutional, both on its face and as applied,
14   under the free speech clause of the First Amendment;
15          5.              An order declaring that the portion of the Reopening Plan which
16   requires churches and similar houses of worship to wait until Stage 3 but allows
17   schools to open during Stage 2 is unconstitutional under the equal protection clause
18   of the Fourteenth Amendment on its face and as applied;
19          6.      An order preliminarily enjoining Defendants, and their agents, from
20   enforcing the restrictions on the opening of churches and similar houses of worship
21   during Stage 2 of the Reopening Plan;
22          7.              An order permanently enjoining Defendants, and their agents,
23   from enforcing the restrictions on the opening of churches and similar houses of
24   worship during Stage 2 of the Reopening Plan;
25          8.              All relief of whatever kind available under FRCP 56;
26          9.              Reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988(b) and
27   other applicable statutes;
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -11-
     Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 12 of 15



 1          10.     Costs incurred as a result of Defendants’ actions and this lawsuit; and,
 2          11.     Other and further relief as the Court deems just and proper.
 3
 4   Dated: May 21, 2020

 5                                                             /s/ Kevin T. Snider          ooooooooo
 6                                                             Kevin T. Snider
                                                               Counsel of Record
 7                                                             Michael J. Peffer
 8                                                             Matthew B. McReynolds
                                                               Attorneys for the Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -12-
Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 13 of 15
     Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 14 of 15



 1                                           VERIFICATION

 2                  I, Shawn McCamey, am the senior pastor chief executive officer of
 3
     Refuge Church which is a Plaintiff in the above-captioned matter. I have read the
 4
 5   VERIFIED COMPLAINT FOR TRO, PRELIMINARY AND PERMANENT

 6   INJUNCTIONS AND DECLARATORY RELIEF and am familiar with same. The
 7
     contents are true and accurate and known to me by personal knowledge except for
 8
 9   those matters asserted on information and belief. As to those matters, I believe them
10   to be true.
11
            I declare under penalty of perjury, under the laws of the United States and the
12
13   State of California, that the foregoing is true and correct. Executed this twenty-first
14
     day of May, 2020, in the County of Calaveras, State of California.
15
16
                                                               _________________________________
17
                                                               Shawn McCamey
18
19
20
21
22
23
24
25
26
27
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -14-
     Case 2:20-cv-01046-JAM-AC Document 1 Filed 05/21/20 Page 15 of 15



 1                                  DEMAND FOR JURY TRIAL
 2          Plaintiffs demand a jury trial on all causes of action and claims to which they
 3   have a right to a jury trial.
 4
                                                               /s/ Kevin T. Snider ooooooooo
 5                                                             Kevin T. Snider
 6                                                             Counsel of Record
                                                               Michael J. Peffer
 7                                                             Matthew B. McReynolds
 8
                                                               Attorneys for the Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     _________________________________________________________________________________________________________
28
                                                 Verified Complaint

                                                        -15-
